Citation Nr: 1444997	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  13-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for arthritis of the right hip.

2.  Entitlement to an increased rating in excess of 10 percent for arthritis of the left hip.

3.  Entitlement to an increased rating in excess of 70 percent for bilateral hearing loss.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from December 22, 2009.

5.  Entitlement to an initial compensable rating for PTSD prior to December 13, 2000.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an August 2014 videoconference hearing, the transcript of which is included in Virtual VA. 

In regard to the claim for a TDIU, additional evidence was received after the October 2013 Statement of the Case without a waiver of initial RO consideration.  See April 2014 private medical opinion.  However, because the Board is granting a TDIU, the Veteran is not prejudiced by the Board's initial consideration of evidence not initially considered by the RO.  38 C.F.R. § 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The issue of an initial compensable rating for PTSD prior to December 13, 2000 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right hip disability has been manifested by complaints of pain, weakness, stiffness, and incoordination and objective evidence of flexion ranging from 0 to 120 degrees, and abduction ranging from 0 to 40 degrees, with no objective evidence of ankylosis, fracture, malunion, or nonunion of the joints, limitation of flexion to 30 degrees or less, or limitation of abduction with motion lost beyond 10 degrees. 

2.  For the entire appeal period, the Veteran's left hip disability has been manifested by complaints of pain, weakness, stiffness, and incoordination and objective evidence of flexion ranging from 0 to 120 degrees, and abduction ranging from 0 to 40 degrees, with no objective evidence of ankylosis, fracture, malunion, or nonunion of the joints, limitation of flexion to 30 degrees or less, or limitation of abduction with motion lost beyond 10 degrees. 

3.  For the increased rating period prior to May 24, 2011, the evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level VIII hearing impairment of the right ear and Level XI hearing impairment of the left ear.

4.  For the increased rating period from May 25, 2011 to October 8, 2012, the evidence of record reflects that the Veteran's bilateral hearing loss disability manifested Level IX hearing impairment of the right ear and Level XI hearing impairment of the left ear.

5.  For the increased rating period beginning October 9, 2012, the evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level VIII hearing impairment of the right ear and Level XI hearing impairment of the left ear.

6.  For the entire increased rating period beginning December 22, 2009, the Veteran's PTSD has been characterized by nightmares, sleep impairment, persistent re-experiencing in the form of intrusive recollections, persistent avoidance, persistent symptoms of increased arousal, and moderately impaired memory. 

7.  For the entire increased rating period beginning December 22, 2009, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

8.  The Veteran's service-connected disabilities, when evaluated in association with educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for the service-connected arthritis of the right hip have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2013).

2.  The criteria for an increased rating in excess of 10 percent for the service-connected arthritis of the left hip have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2013).

3.  For the increased rating period prior to May 24, 2011, the criteria for an increased rating in excess of 70 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2013).

4.  For the increased rating period from May 25, 2011 to October 8, 2012, the criteria for an 80 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2013).

5.  For the increased rating period beginning October 9, 2012, the criteria for an increased rating in excess of 70 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2013).

6.  For the entire increased rating period beginning December 22, 2009, the criteria for a disability rating in excess of 50 percent for PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

7.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App.473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In notice letters dated December 2009 (hearing loss and PTSD) and April 2011 (TDIU), the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims on appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice letters included provisions for disability ratings and for the effective dates of the claims.  As to the Veteran's claims for increased ratings for the right and left hip disabilities, the Veteran was provided notice in an October 2013 Statement of the Case.  Although the Veteran was not provided complete notice until after the initial adjudication of the hip claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, and statements from the Veteran, to include the transcript from the August 2014 Board hearing.  The RO has obtained VA medical examinations to assist in determining the severity of the Veteran's disabilities.  For the reasons discussed in detail below, the Board finds that the VA examinations obtained in this case are adequate for rating purposes.  Accordingly, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims on appeal that has not been obtained; hence, no further notice or assistance is required to fulfill VA's duties to notify and assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Rating for Right and Left Hip Disabilities

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claims for increased disability ratings in excess of 10 percent for the service-connected right and left hip arthritis disabilities. 

Under Diagnostic Code 5003, degenerative arthritis is rated as limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5152, or 5253. 

Under Diagnostic Code 5251, a 10 percent rating is the maximum rating assignable for limitation of extension to 5 degrees. 

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent is assignable if flexion is limited to 30 degrees. 

Under Diagnostic Code 5253, impairment of the thigh, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees.  The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees. 

Diagnostic Code 5254 provides for an 80 percent rating for a flail hip joint.

Normal extension of the hip is to 0 degrees, and normal flexion is to 125 degrees. Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The evidence includes a May 2011 VA joints examination where the Veteran reported symptoms of pain, stiffness, weakness, and incoordination of his hips.  The Veteran also stated that he did not require assistive devices or aids for walking.  Upon physical examination, the Veteran's gait was noted as normal.  There was also no objective evidence of abnormal weight bearing.  Tenderness was noted.  Range of motion testing of the left and right hip revealed flexion from 0 to 120 degrees, extension 0 to 25 degrees, abduction 0 to 40 degrees, adduction 0 to 20 degrees, external rotation 0 to 50 degrees, and internal rotation 0 to 30 degrees.  It was noted that the Veteran could cross his legs and there was no objective evidence of pain on range of motion.  Passive range of motion was unchanged from active range of motion on repetitive testing, range of motions were unchanged from the baseline values reported, and no pain fatigue, weakness or incoordination was noted.  The examiner confirmed a diagnosis of arthritis of the bilateral hips.  The examiner also opined that the Veteran's bilateral hip arthritis should not preclude 1 30 degrees with no objective evidence of pain on motion.  

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5253.  Under this code, a 20 percent evaluation is warranted when there is limitation of abduction of the thigh such that motion is lost beyond 10 degrees.  In this case, there is no objective evidence of limitation of abduction of the left thigh to 10 degrees.  Abduction of both thighs ranged from 0 to 40 degrees.  See May 2011 VA examination report.  Notably, full abduction is to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  Accordingly, higher ratings are not warranted under Diagnostic Code 5253 for either hip since the medical evidence shows bilateral thigh abduction beyond 10 degrees. 

In addition, ankylosis of the hips and flail joint of the hips are not shown in this case.  See the May 2011 VA examination report.  Thus, a disability evaluation of 20 percent for the service-connected right and left hip disabilities is not warranted under Diagnostic Codes 5250 and 5254.  There is also no evidence of malunion or impairment of the right or left femur.  As such, a disability evaluation of 20 percent for the service-connected right and left hip disabilities is not warranted under Diagnostic Code 5255.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  In this case, there is no evidence of additional limitation of flexion and abduction of the thighs due to pain and repetitive motion.  The May 2011 VA examination report showed that there was no objective evidence of pain when range of motion testing was conducted.  Passive range of motion was unchanged from active range of motion on repetitive testing, range of motions were unchanged from the baseline values reported, and no pain fatigue, weakness or incoordination was noted.  As such, the Board finds that the service-connected hip disabilities are not shown to produce any additional impairment or limitation of motion due to pain, lack of endurance, weakness, fatigability, incoordination or lack of endurance that would warrant a rating higher than 10 percent.  See DeLuca; supra.

In summary, the Board finds that a higher disability evaluation of 20 percent for the service-connected right and left hip disabilities is not warranted.  The Board has also considered the Veteran's statements that his disabilities are worse that currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to his through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left and right hip disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered a pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the May 2011 VA examination report) directly addresses the criteria under which these disabilities are evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals for an increased rating in excess of 10 percent for the right and left hip disabilities are denied.

Rating for Bilateral Hearing Loss

By way of procedural background, the Veteran was initially granted service connection for hearing loss in an April 2002 rating decision.  In a September 2010 rating decision, and in response to the Veteran's claim for increase, the RO granted a 70 percent rating for bilateral hearing loss, effective December 22, 2009.  Subsequently, the RO granted an 80 percent rating for hearing loss, effective October 15, 2010, in response to a May 2011 VA audiological examination.  See August 2011 rating decision.  In an October 2013 rating decision, the RO found that clear and unmistakable error had occurred in the August 2011 rating decision and reinstated the 70 percent hearing loss rating, effective December 22, 2009.  As discussed in detail below, the Board finds that staged ratings are warranted in this case thereby granting an 80 percent hearing loss rating from the May 25, 2011 to October 8, 2012.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

As discussed in detail below, puretone thresholds at each of the four specified frequencies were 55 decibels or more in all VA examination reports in both ears; as such, an exceptional pattern of hearing impairment was shown.  Thus, as detailed below, findings on these examinations warranted consideration under 38 C.F.R. 
§ 4.86, which provides that the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Because the disability has met the criteria for a higher evaluation from May 25, 2011 to October 8, 2012, the Board finds that staged ratings are warranted.  See Hart, supra.

On the authorized VA audiological examination in August 2010, speech audiometry revealed speech recognition ability of 72 percent in the right ear and 28 percent in the left ear.  Pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 90, 80, 90, and 95 in the right ear; and 105, 105, 105, and 105 in the left ear.  Puretone threshold averages were 89 decibels in the right ear and 105 decibels in the left ear. 

Application of the results from the August 2010 VA examination to Table VI in 
38 C.F.R. § 4.85 yields findings of Level VII hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level XI in the worse left ear and Level VII in the better right ear, a 60 percent evaluation is assigned under table VII.  38 C.F.R. § 4.85 (2013).  Application of the results from the August 2010 VA examination to Table VIa in 38 C.F.R. § 4.86 yields findings of Level VIII hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level XI in the worse left ear and Level VIII in the better right ear, a 70 percent evaluation is assigned under table VII.  38 C.F.R. §§ 4.85, 4.86.

On the authorized VA audiological examination in May 2011, speech audiometry could not be tested in the left ear.  Speech audiometry in the right ear revealed speech recognition ability of 86 percent in the right ear.  Pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 90, 85, 95, and 105 in the right ear; and 105, 105, 105, and 105 in the left ear.  Puretone threshold averages were 94 decibels in the right ear and 105 decibels in the left ear. 

Application of the results from the May 2011 VA examination to Table VI in 
38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and Level XI hearing loss in the left ear.  Although speech audiometry could not be tested in the left ear, given the results from the August 2010 and October 2012 VA examination reports (showing speech audiometry levels of 0 and 28 percent, respectively), the Board finds that the Veteran's speech audiometry in the left ear in May 2011 were between 0 and 28 percent  

Where hearing loss is at Level XI in the worse left ear and Level VII in the better right ear, a 30 percent evaluation is assigned under table VII.  38 C.F.R. § 4.85 (2013).  Application of the results from the May 2011 VA examination to Table VIa in 38 C.F.R. § 4.86 yields findings of Level IX hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level XI in the worse left ear and Level IX in the better right ear, an 80 percent evaluation is assigned under table VII.  38 C.F.R. §§ 4.85, 4.86.

In the most recent October 2012 VA audiological examination, speech audiometry revealed speech recognition ability of 0 percent in the left ear and 80 percent in the right ear.  Pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 85, 80, 85, and 100 in the right ear; and 105, 105, 105, and 105 in the left ear.  Puretone threshold averages were 88 decibels in the right ear and 105 decibels in the left ear.

Application of the results from the October 2012 VA examination to Table VI in 
38 C.F.R. § 4.85 yields findings of Level V hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level XI in the worse left ear and Level V in the better right ear, a 40 percent evaluation is assigned under table VII.  38 C.F.R. § 4.85 (2013).  Application of the results from the October 2013 VA examination to Table VIa in 38 C.F.R. § 4.86 yields findings of Level VIII hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level XI in the worse left ear and Level VIII in the better right ear, a 70 percent evaluation is assigned under table VII.  38 C.F.R. §§ 4.85, 4.86.

Upon review of all the evidence of record, the Board finds that, for the increased rating period prior to May 24, 2011, the evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level VIII hearing impairment of the right ear and Level XI hearing impairment of the left ear.  See August 2010 VA examination report.  As such, a rating in excess of 70 percent for the rating period prior to May 24, 2011 is not warranted.  

The Board further finds that, for the increased rating period from May 25, 2011 to October 8, 2012, the evidence of record reflects that the Veteran's bilateral hearing loss disability manifested Level IX hearing impairment of the right ear and Level XI hearing impairment of the left ear.  See May 2011 VA examination report.  As such, a rating of 80 percent for the rating period from May 25, 2011 to October 8, 2012 is warranted.  

Further, the Board finds that, for the increased rating period beginning October 9, 2012, the evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level VIII hearing impairment of the right ear and Level XI hearing impairment of the left ear.  See October 2012 VA examination report.  Accordingly, a rating in excess of 70 percent for the rating period ginning October 9, 2012 is not warranted.  

To the extent that the Veteran reports that his hearing acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann, supra.

For these reasons, the Board finds that a rating in excess of 70 percent for the rating period prior to May 24, 2011 is not warranted; a rating of 80 percent from May 25, 2011 to October 8, 2012 is warranted; and a rating in excess of 70 percent for the rating period beginning October 9, 2012 is not warranted. 

PTSD Rating Beginning December 22, 2009

In an April 2002 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective December 13, 2000, the date of the Veteran's original claim for service connection.  In December 2009, the Veteran filed for an increased rating for his PTSD disability.  In a September 2010 rating decision, the RO continued the 50 percent PTSD evaluation.  The Veteran maintains that his PTSD disability is more severe than what is contemplated by the currently assigned 50 percent rating.  The Veteran's initial PTSD rating claim is discussed in the remand section below.  

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period beginning December 22, 2009, the Veteran's PTSD has been characterized by nightmares, sleep impairment, persistent re-experiencing in the form of intrusive recollections, persistent avoidance, persistent symptoms of increased arousal, and moderately impaired memory, consistent with the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The evidence of record includes an August 2010 VA PTSD examination.  The examiner reviewed the claims file.  The examiner noted that there was no evidence showing any hospitalizations for a mental disorder since service separation.  Further, the examiner noted that while the Veteran had recently been receiving individual counseling for PTSD, he had not been prescribed any medications for a mental disorder and the effectiveness of the individual psychotherapy was noted as good.  VA examination results, as well as the cited treatment reports, demonstrated that the Veteran had a good level of mental and emotional functionality.  During the evaluation, the Veteran reported having been married for 70 years and he stated that he maintained a close relationships with his family.  He also stated that he socialized within his community and engaged in regular activities such as playing golf.  The Veteran reported being retired due to his age and duration of work.  

Upon mental status examination, the August 2010 VA examiner noted that the Veteran presented as clean and was appropriately dressed for the examination. Speech was clear and coherent and the Veteran was cooperative with the examiner.
Mood was noted as anxious and affect was normal.  The Veteran was oriented to person, time, and place.  The Veteran was concerned about his spouse having the ability to support herself financially in the event of his death; however, thought content was noted to be otherwise unremarkable.  There was no evidence that the Veteran suffered from delusions, hallucinations, panic attacks, homicidal or suicidal thoughts, or impaired impulse control.  Insight and judgment were noted as normal. Remote and immediate memory was normal, although recent memory was noted as mildly impaired.  The examining physician indicated that there were no
impairments in the Veteran's activities of daily living due to his mental disorder. The examiner assigned a GAF score of 65, suggestive of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

VA treatment records reflect continued treatment and individual psychotherapy for PTSD.  During a December 2009 primary care note, the Veteran reported having poor sleep due to dreams associated with service.  In a January 2010 VA psychological assessment, the Veteran stated that he had difficulty sleeping and had problems related to people frequently questioning him regarding his combat history.  The Veteran demonstrated features of PTSD, including persistent re-experiencing in the form of intrusive recollections and nightmares, persistent avoidance, and persistent symptoms of increased arousal.  The Veteran stated that for over 40 years he seldom talked about his past combat experience.  The January 2010 VA psychologist diagnosed the Veteran with chronic PTSD and assigned a GAF score of 60, indicative of  moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Veteran was afforded another VA PTSD examination in May 2011.  The Veteran again reported being married for 70 years, being involved in leisure pursuits of playing cards and golf.  Upon mental status examination, the Veteran's speech was spontaneous and attitude was contemptuous toward the examiner.  Affect was irritable and mood was frustrated.  The Veteran was oriented to person, but not orientated to time or place.  Thought process was noted as overabundance of ideas and perseveration.  It was noted that the Veteran understood the outcome of his behavior.  There was no evidence of panic attacks, impulse control, or homicidal or suicidal ideations.  Recent memory was noted as moderately impaired.  The VA examiner also noted the following PTSD symptoms:  avoidance, increased arousal (difficulty falling or staying asleep), and intrusive memories.  The examiner noted that the Veteran exhibited moderate symptoms of PTSD and assigned a GAF score of 55, indicative of  moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner also opined that the Veteran was not unemployable due to his PTSD and the Veteran stated that he retired at age 63.

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 50 percent is not warranted for the rating period beginning December 22, 2009.  The Board has considered all the Veteran's psychiatric symptoms and impairment, and whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 50 percent rating.  The Veteran does suffer from nightmares and sleep impairment, but these symptoms are specifically contemplated in the 30 percent rating criteria.  The same is true with the Veteran's persistent re-experiencing in the form of intrusive recollections, persistent avoidance, and persistent symptoms of increased arousal, and moderately impaired memory, which are symptoms "like or similar" to the ones contemplated under the 50 percent PTSD disability rating.  The Veteran has also consistently reported having a good relationship with his family and participating in social activities.  Moreover, the Veteran's GAF scores have ranged from of 55 to 65, which contemplate mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.

For these reasons, the Board finds that the weight of the lay and medical evidence of record, including the probative GAF scores in the record, do not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as they reflect mild to moderate to severe symptoms or mild to moderate impairment in social occupational or school functioning.  Accordingly, the Board finds that rating for PTSD in excess of 50 percent is not warranted for the increased rating period beginning December 22, 2009.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's right and left hip disabilities have been manifested by pain with slight limitation of motion associated with arthritis (i.e., bilateral thigh flexion limited from 0 to 120 degrees and bilateral thigh abduction from 0 to 40 degrees).  The schedular rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis of the hips (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5250 through 5255), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as ankylosis of the hips and flail joint of the hips (Diagnostic Codes 5250 and 5254), which has not been found to be demonstrated in the Veteran's case. 

The Board also finds that the symptomatology and impairment caused by the Veteran's hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board has considered the Veteran's difficulty in understanding people when they speak.  The schedular rating criteria provide for ratings based on varying levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding speech or other sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule; therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The Board further finds that all the symptomatology and impairment caused by the Veteran's PTSD disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD has been manifested by nightmares, sleep impairment, persistent re-experiencing in the form of intrusive recollections, persistent avoidance, persistent symptoms of increased arousal, and moderately impaired memory.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

Comparing the Veteran's disability level and symptomatology of the Veteran's disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are therefore adequate.  Because the schedular rating criteria are adequate to rate the Veteran's disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent. 38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).

Here, the Veteran is service connected for the following disabilities: (1) bilateral hearing loss, currently rated as 70 percent disabling; (2) PTSD, rated as 50 percent disabling; (3) arthritis of the right hip, rated as 10 percent disabling; (4) arthritis of the left hip, rated as 10 percent disabling; and (5) hemorrhoids, rated as 10 percent disabling; (6) tinnitus, rated as 10 percent disabling; and (7) scars, rated as noncompensable.  The Veteran's combined disability rating (90 percent) meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).

Review of the evidence of record reflects that the Veteran retired in 1971 as a camp manager.  The Veteran has also reported having had completed two years of college education.  See October 2010 VA Form 21-8940.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  

In the August 2010 VA audiological examination, the examiner opined that the Veteran's hearing loss disability had significant effects on his ability to obtaining or retaining substantially gainful employment.  Specifically, the examiner noted that the Veteran had great difficulty understanding quiet speech and speech that was presented with background noise.  The Veteran also reported having to ask people to constantly repeat themselves.  

In an August 2010 VA PTSD examination, the Veteran reported that he was unable to maintain employment as a wood work (his prior career before being a camp manger) because of his PTSD.  He reported having d difficulty performing job duties and difficulty concentrating, which he attributed to his PTSD.  

During the May 2011 VA PTSD examination, the Veteran again attributed unemployment to his mental disorder.  The examiner indicated that the Veteran exhibited memory problems due to a comorbid cognitive disorder NOS and that there is some overlapping of symptoms with PTSD but did not differentiate the symptoms attributable to either PTSD or the cognitive disorder.  The examiner opined that the Veteran was no unemployable due to his PTSD disability.  

In a May 2011 VA general medical examination (audio, joints, and PTSD), the examiner found that the Veteran's service-connected disabilities did not render the Veteran unemployable.  

During an October 2012 VA audiological evaluation, the examiner stated that the hearing loss disability did impact the Veteran's ability to work.  This was based on the Veteran's reports that, "without hearing aids I don't hear anything."

The evidence also includes a March 2014 private examination from Dr. E.R.  During the evaluation, the Veteran reported that he was legally blind, had poor memory, and had declining hearing loss.  Dr. E.R. conducted a brief physical examination and discussed the Veteran's service-connected and non-service connected disabilities.  Dr. E.R. stated that the Veteran was unable to keep an active or sedentary job due to deafness and memory loss from a combination of his PTSD disability and atrial fibrillation.  Dr. E.R. concluding that it was more likely than not that the Veteran was permanently unable to maintain substantially gainful active or sedentary employment as a result of his service-connected hearing loss and PTSD disabilities.  

Taking in consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment.  While Dr. E.R. noted memory loss due to both the service-connected PTSD and nonservice-connected atrial fibrillation, Dr. E.R. concluded that the service-connected hearing loss and PTSD rendered the Veteran unemployable.  The May 2011 VA examination noted comorbid cognitive disorder but also indicated that symptoms were overlapping with PTSD and did not clearly attribute cognitive symptoms to either disability.  The probative evidence of record contains evidence both in favor and against the assignment of a TDIU.  Accordingly, resolving reasonable doubt in the Veteran's favor and the Board finds that a TDIU is warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating in excess of 10 percent for arthritis of the right hip is denied.

An increased rating in excess of 10 percent for arthritis of the left hip is denied.

For the increased rating period prior to May 24, 2011, an increased rating in excess of 70 percent for bilateral hearing loss is denied.

For the increased rating period from May 25, 2011 to October 8, 2012, a rating of 80 percent, but no higher, for bilateral hearing loss is granted.  

For the increased rating period beginning October 9, 2012, a rating in excess of 70 percent for bilateral hearing loss is denied.  

An increased rating for PTSD in excess of 50 percent from December 22, 2009 is denied.

A TDIU is granted.  


REMAND

PTSD Rating Prior to December 13, 2000

In an April 2002 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective December 13, 2000, the date of the Veteran's claim for service connection.  

In a following October 2013 rating decision, the RO found that an earlier effective date for the grant of service connection for PTSD was warranted because clear and unmistakable error was made.  Specifically, the Veteran had submitted service treatment records in December 2001 showing that he had been treated for exhaustion and psychoneurosis while on active duty in 1944.  Accordingly, the RO assigned an effective date of October 12, 1954 for PTSD.  The RO also assigned a noncompensable rating for from October 12, 1945 to December 12, 2000 as there was no evidence of treatment pertaining to psychoneurosis between October 1945 and December 2000.  The Veteran filed a timely notice of disagreement with the noncompensable rating assigned from October 12, 1945 to December 12, 2000, and a statement of the case was issued in March 2014.  

During the August 2014 Board hearing, the Veteran and his wife testified that the Veteran sought treatment from a psychiatrist during the 1980s at the Brick VA Medical Center (VAMC) in New Jersey.  See Board Hearing Transcript at pgs. 15-16.  Further, during a January 2010 VA psychological assessment, the Veteran reported that he sought psychological treatment at a VAMC in New Jersey approximately 12 years ago (i.e., 1998).

Therefore, in order to properly evaluate the Veteran's PTSD disability prior to December 13, 2000, the Board finds that a remand is warranted in order to request and obtain any outstanding VA treatment records from the Brick VAMC prior to December 2000, particularly treatment records in the 1980s and 1998.  

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain all outstanding VA treatment records from the Brick VAMC prior to December 2000.  (Note: the Veteran has testified that he sought psychiatric treatment in the 1980s and in 1998).  Any documents received should be associated with the record.  Any negative responses should be properly documented in the record.

2.  When the development requested has been completed, the issue should be readjudicated on the basis of the additional evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


